DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 12-15, and 19-20 which changes the scope of the claims and as such a new ground of rejection is issued.
In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 11):
Applicant submits that Q1 236 of Ooi cannot both be equivalent to the transistor and the bypass circuit of amended independent claim 1. Since the Office alleges that Q1 236 of Ooi is a bypass circuit, it cannot additionally be a transistor comparable to the transistor of the claimed subject matter. 
In response:
As can be seen from the rejection of claim 1, the Examiner does not cite Q1 236  of Ooi to teach a bypass circuit or a transistor. The Examiner uses Ooi to teach a load data terminal (Fig. 5 data terminal 206) and a bypass circuit (Fig. 5, PTC 234 and R1 232) configured to be employed in response to a load data signal at the load data terminal (Fig. 5 Abstract [0018]-[0019], [0022]-[0023] ) and coupled between the second battery terminal (V-) and the second load terminal (B-)) as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


Examiner note on Drawing objection.

In the interview conducted on September 9, 2021, the examiner also mentioned that the claimed “first protection circuit” was also not identified in the drawings.
In the response filed 9/17/2021, the applicant filed replacement drawings showing a first protection circuit 280 as well as a new sheet showing the method steps of claim 15. The applicant also filed a corresponding amendment to the specification that references said drawing amendments. 
However, the new sheet showing the method steps of claim 15 also shows an order of said method steps (i.e. arrow from step 502 to 504, etc) which is not reflected in the claims and therefore introduces new matter into the disclosure.
As such, the filed drawing amendments and corresponding specification amendment were reviewed but not accepted by the Examiner for the reasons described above.
Therefore, the examiner maintains the drawing objection on the original drawings filed 2/24/2020 for the reasons set forth below.
To overcome the drawing objection on claim 1 below, the Examiner recommends filing the replacement sheet of Fig. 2B showing the first protection circuit 280, and to overcome the rejection on claim 15 below, the Examiner recommends removing the arrows from step 502 to 504, etc in the drawing amendment filed 9/17/2021.


Drawings
the following limitations are not shown in the drawing
Claim 1 claims “a first protection circuit” which is not identified in the drawings.
Claim 15 recites “A method for protecting a battery module, comprising: measuring a battery parameter of a battery of the battery module using a first protection circuit, the first protection circuit comprising a first isolation device coupled between the battery and a first load terminal of the battery module and being configured to control the first isolation device based on the battery parameter; providing a bypass circuit coupled between the battery and the first load terminal in parallel with the first isolation device; and  enabling via a transistor coupled between the first battery terminal and the first protection circuit, power to the first protection circuit based on a load enable signal indicating activation of a load coupled to the battery.”  which are not shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Examiner Notes
Based on the drawings (Fig. 2A-4), the applicant’s use of the claimed term “coupled” can be interpreted as “electrically coupled”. 
For example, claim 1 recites “a current sense resistor coupled between the second battery terminal and the second load terminal”.
However, based on Fig. 2A-4 of the specification current sense resistors 245 and 250 are not directly coupled between the second battery terminal (Cell-) and second load terminal (L-)
As such the Examiner will interpret claim language “coupled” as “electrically coupled” in all instances.
Claim objections
Claims 12-13 are objected to due to the following informalities:
Claim 12 recites “the transistor” which lacks antecedent basis. Examiner will interpret as “the second transistor”.
Claim 13 recites “the load enable signal” which lack antecedent basis and should be “the load data signal”
Correction is required.

	Double Patenting

Claims 1-20 of App# 16799368 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of U.S. PGPUB 20210265847 (App# 16799422) in view of Ooi (US 20110045323) in view of Hur (US 20090111005) in view of Snyder (US 20170141592) in view of Weissinger (US20140117784) ) in view of Morioka (US 20200366282).
Although the claims are not identical, they are not patentably distinct from each other.
	Current App #16799368					App# 16799422
1. A battery module, comprising: a first load terminal; a second load terminal; a load data terminal; a battery having a first battery terminal coupled to the first load terminal; a first protection circuit, comprising: a first isolation device coupled between a second battery terminal of the battery and the second load terminal; and a first sensing circuit configured to measure a battery parameter and control the first isolation device based on the battery parameter; a bypass circuit configured to be employed in response to a load data signal at the load data terminal and coupled between the second battery terminal and a transistor coupled between the first battery terminal and the first protection circuit and configured to control power to the first protection circuit, and to enable active current limit detection at the first battery load terminal and the second battery load terminal, based on the load data signal asserted at the load data terminal.

2. The battery module of claim 1, wherein the first sensing circuit comprises: a current detection circuit coupled to the battery, wherein the battery parameter comprises a battery current.

3. The battery module of claim 2, wherein the current detection circuit comprises: a current sense resistor coupled between the second battery terminal and the second load terminal; and a first comparator having a first input terminal coupled to the current sense resistor, a second input terminal coupled to a reference voltage terminal, and a first output terminal 

4. The battery module of claim 3, further comprising: a first charger terminal; a second isolation device coupled between the first charger terminal and the first battery terminal; and a first blocking failure detection circuit coupled between the first battery terminal and the first input terminal of the first comparator.

5. The battery module of claim 4, further comprising: a charger enable terminal coupled to an enable terminal of the second isolation device.

6. The battery module of claim 5, further comprising: a second charger terminal coupled to the second load terminal.

7. The battery module of claim 4, further comprising: a second charger terminal coupled to the second battery terminal.



9. The battery module of claim 1, wherein the first protection circuit comprises: a second isolation device coupled between the second battery terminal of the battery and the second load terminal; and a second sensing circuit coupled to the second isolation device.

10. The battery module of claim 1, wherein the bypass circuit comprises: a resistor; and an isolation device coupled to the resistor.

11. The battery module of claim 10, wherein the isolation device of the bypass circuit comprises a fuse.

and the load data signal.

13. The battery module of claim 1, further comprising: a first charger terminal coupled to the first battery terminal; a second charger terminal coupled to the second battery terminal; and a charger enable terminal, wherein the transistor is configured enable power to the first protection circuit based on at least one of the load enable signal indicating activation of a load coupled to the first load terminal and the second load terminal and a charger enable signal asserted at the charger enable terminal indicating activation of a charger coupled to the first charger terminal and the second charger terminal.

transistor is configured to a provide power to the first protection circuit responsive to the load data signal indicating connection of a load to the first load terminal and the second load terminal.

15. A method for protecting a battery module, comprising: measuring a battery parameter of a battery of the battery module using a first protection circuit, the first protection circuit comprising a first isolation device coupled between the battery and a first load terminal of the battery module and being configured to control the first isolation device based on the battery parameter; providing a bypass circuit coupled between the battery and the first load terminal in parallel with the first isolation device; and enabling, via a transistor coupled between the first battery terminal and the first
protection circuit, power to the first protection circuit based on a load enable signal indicating activation of a load coupled to the battery.

16. The method of claim 15, wherein the battery parameter comprises a battery current.

17. The method of claim 15, further comprising: controlling a second isolation device coupled between a first charger terminal of the battery module and the battery based on a charger enable signal indicating presence of a charger coupled to the first charger terminal; detecting a failure of the second isolation device; and controlling the first isolation device to isolate the battery from the first load terminal responsive to detecting the failure of the second isolation device.

18. The method of claim 17, further comprising: controlling a third isolation device coupled between the first charger terminal and a second load terminal coupled to the battery based on a voltage of the battery.

19. The method of claim 15, wherein the 

20. The method of claim 15, further comprising: enabling power to the first protection circuit based on the load data signal indicating activation of the load coupled to the battery or a charger enable signal indicating presence of a charger coupled to the battery.

2. The battery module of claim 1, wherein the first sensing circuit comprises: a first comparator having a first input terminal coupled to a reference voltage terminal and a first output terminal coupled to an enable terminal of the second isolation device; and a first transistor having a first terminal coupled to the first charger terminal, a second terminal coupled to a second input terminal of the first comparator, and the enable terminal coupled to the charger enable terminal.

3. The battery module of claim 2, further comprising: a resistor coupled between the first terminal of the first transistor and the first charger terminal.
4. The battery module of claim 2, wherein the 
5. The battery module of claim 2, wherein the first sensing circuit comprises: a current sense resistor coupled between the second battery terminal and the second load terminal, wherein the second input terminal of the first comparator is coupled to the current sense resistor.

6. The battery module of claim 5, wherein the first protection circuit comprises: a third isolation device coupled between the second battery terminal of the battery and the second load terminal; a second comparator having a first input terminal coupled to the reference voltage terminal, a second input terminal coupled to the current sense resistor, and a first output terminal coupled to 
7. The battery module of claim 5, further comprising: a second charger terminal coupled to the second load terminal.
8. The battery module of claim 5, further comprising: a driver circuit coupled between the first battery terminal and the first protection circuit, the driver circuit configured to control power to the first protection circuit based on a load enable signal asserted at a load enable terminal; and a bypass circuit coupled between the second battery terminal and the second load terminal.
9. The battery module of claim 8, further comprising: a second charger terminal 
10. The battery module of claim 8, wherein the bypass circuit comprises: a resistor; and an isolation device coupled to the resistor.
11. The battery module of claim 8, wherein the isolation device of the bypass circuit comprises a fuse.
12. The battery module of claim 8, wherein the isolation device of the bypass circuit comprises: a second transistor; and a second protection circuit coupled to the second transistor and configured to control the second transistor based on a current flowing through the bypass circuit.
13. The battery module of claim 8, wherein the driver circuit is configured enable power to the first protection circuit based on the load enable signal indicating activation of a load coupled to the first load terminal and the second load terminal or a charger enable signal asserted at the charger enable 
14. The battery module of claim 1, further comprising: a third isolation device coupled between the first charger terminal and the first load terminal; and a second protection circuit coupled to the battery and configured to control the third isolation device based on a voltage of the battery.
15. A method for protecting a battery module, comprising: controlling a first isolation device to isolate a first charger terminal of the battery module from a first load terminal of the battery module responsive to a charger enable signal at a charger enable terminal of the battery module indicating an absence of a charger coupled to the first charger terminal, wherein the first load terminal is coupled to a first battery terminal of a battery in the battery module; detecting a first current flowing 
16. The method of claim 15, further comprising: measuring a second current flowing through the battery; and controlling the second isolation device using a first protection circuit to isolate the second battery terminal from the second load terminal responsive to the second current exceeding a threshold.

17. The method of claim 16, further comprising: providing a bypass circuit 
18. The method of claim 17, wherein the bypass circuit comprises a resistor and a third isolation device coupled to the resistor, the method further comprising: controlling the third isolation device based on a current flowing through the bypass circuit.
20. The method of claim 15, further comprising: controlling a third isolation device coupled between the first charger terminal of the battery module and a second load terminal coupled to the battery based on a voltage of the battery.



Specifically, all of the limitations of:

Claims 2 and 3 are claimed in claims 1,2, and 5 of ‘422,
Claims 4 and 5 are claimed in claims 1 of ‘422,
Claim 6 are claimed in claims 1, 5, and 7 of ‘422,
Claim 7 are claimed in claims 1, 5, 8, and 9 of ‘422,
claim 8 are claimed in claims 1, and 14 of ‘422
Claim 9 are claimed in claims 1,2,5 and 6 of ‘422
claim 10 are claimed in claims 1,5, 8, and 10 of ‘422
Claim 11 are claimed in claims 1,5, 8, and 11 of ‘422
Claim 12 are claimed in claims 1,5, 8, and 12 of ‘422
Claims 13 and 14 are claimed in claims 1,5, 8, and 13 of ‘422
Claim 15 are claimed in claims 15,16, and 17 and claims 1,2, and 4 of ‘422
Claim 16 are claimed in claims 1,2, and 4 of ‘422
Claim 17 are claimed in claims 15  and 1 and 13 of ‘422
Claim 18 are claimed in claims 15, and 20 of ‘422
Claim 19 are claimed in claims 15-18 of ‘422
Claim 20 are claimed in claims 15-17, and 1 and 13 of ‘422
with the exception of the following limitations:
As to claim 1 Although ‘422 claims a bypass circuit (Claim 8) ‘422 does not claim the bypass circuit configured to be employed in response to a load data signal at the load data terminal. 
Ooi teaches a bypass circuit (Fig. 5, PTC 234 and R1 232) configured to be  (Fig. 5 The power limiting circuit 230 is enabled and disabled in response to input received from data terminal 206. When the switch 236 is disabled via the data line 202 controlled by data terminal 206 (i.e. load data signal on load data terminal), current limiting is provided via protection device 234 which limits the maximum battery system current. Abstract [0018]- [0019], [0022]- [0023]) and coupled between the second battery terminal (V-) and the second load terminal (B-)).
It would have been obvious to a person of ordinary skill in the art to modify the bypass circuit of ‘422 to be configured to be employed in response to a load data signal at the load data terminal and coupled between the second battery terminal and the second load terminal, in order to eliminate (through the use of a power limiting circuit as taught in Fig. 4 of Ooi) potential sparking occurring between the battery terminals and the load during engagement and disengagement of the battery pack  to and from the portable radio [0016].
As to claim 1 ‘422 although ‘422 claims a driver coupled between the first battery terminal and the first protection circuit and configured to control power to the first protection circuit does not claim a transistor coupled between the first battery terminal and the first protection circuit and configured to control power to the first protection circuit, and to enable active current limit detection at the first battery load terminal and the second battery load terminal.
Hur teaches a transistor (Fig. 1 switching element 160 is a transistor [0049]) coupled between a first battery terminal (Fig. 1 110) and the first protection circuit ([0049], Fig. 1-2 protection circuit part 150) and configured to control power to the ([0050] Switching unit 160 supply power to protection circuit part 150 via positive electrode 110a of battery 110. Protection circuit protection circuit part 150 detects over-current [0048]), and to enable active current limit detection at the first battery load terminal and the second battery load terminal, based on the load data signal asserted at the load data terminal (Fig. 1 Switching unit 160 is turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]. Therefore, since protection circuit protection circuit part 150 detects over-current and switching unit 160 is enabled via data signal 170 protection circuit part 150 to operate, then switching unit 160 enables active current limit detection between the first battery load terminal and the second battery load terminal).
It would have been obvious to a person of ordinary skill in the art to replace the driver circuit of ‘422 to be a transistor, as taught by Hur as transistors are inexpensive switching components used in switching applications.
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a transistor coupled between the first battery terminal (Cell+) and the first protection circuit and configured to control 
As to claim 4 ‘422 does not claim a second isolation device coupled between the first charger terminal and the first battery terminal; and a first blocking failure detection circuit coupled between the first battery terminal and the first input terminal of the first comparator. 
Snyder teaches a second isolation device coupled between the first charger terminal and the first battery terminal (discharge-blocking switch 125, Fig. 1 of Snyder); 
It would have been obvious to a person of ordinary skill in the art to modify the battery module of ‘422 to include a second isolation device coupled between the first charger terminal and the first battery terminal in order to protect the battery module when the temperature of the rechargeable battery exceeds a threshold  as taught by Snyder ([0021])
Weissinger teaches a first blocking failure detection circuit (Examiner interprets “first blocking failure detection circuit” as a circuit that detect current flowing through a reverse blocking device ([0022] of the specification). Fig. 7 of Weissinger where  Resistors 708 and 710 detects current flowing through the switch 310) coupled between the first battery terminal (battery 308) and the first input terminal of the first comparator ([0027] FIG. 7 when a discharge current is provided through transistor switch 310 (i.e. failure to block discharge current) through the charging contacts, the output of the comparator (712) will cause the control switch 314 to open, thus blocking any significant discharge current out of the portable rechargeable battery pack 702 through the charging contacts).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of ‘422 to include a first blocking failure detection circuit coupled between the first battery terminal and the first input terminal of the first comparator, in order to block any significant discharge current out of the battery pack through the charging contacts as taught by Weissinger ([0027]) thereby preventing damage to the charger.
As to claim 9 ‘422 does not claim a second sensing circuit coupled to the second isolation device.
Snyder teaches a second sensing circuit coupled to the second isolation device ([0013] of Snyder sense resistor 195).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of ‘422 to include a second sensing circuit coupled to the second isolation device in order to monitor the current and voltage conditions of the rechargeable battery 130 as taught by Snyder ([0013])
As to claim 12 ‘422 does not claim the second protection circuit configured to control the transistor based on a current flowing through the load data signal.
Morioka teaches and a second protection circuit coupled to the transistor (control unit 5) and configured to control the transistor based on a current flowing ([0042] when supplying power to the load 30, the control unit 5 may also turn on the first semiconductor switches 10a and turn off the second semiconductor switch 10b. Since the later-described resistor 4 is connected in series with the second semiconductor switch 10b, heat loss due to the resistor 4 can be suppressed by turning on only the first semiconductor switches 10a).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of ‘422 to include wherein the isolation device of the bypass circuit comprises: a second transistor; and a second protection circuit coupled to the second transistor and configured to control the transistor based on a current flowing through the bypass circuit, in order to suppress heat loss in the bypass circuit by turning off the second transistor as taught by Morioka [0042].
As to claims 15 ‘422 claims enabling, power to the first protection circuit based on a load enable signal indicating activation of a load coupled to the battery ‘422 claims does not claim and enabling, via a transistor coupled between the first battery terminal and the first protection circuit, power to the first protection circuit based on a load enable signal indicating activation of a load coupled to the battery.
Hur teaches enabling, via a transistor (Fig. 1 switching element 160 is a transistor [0049]) coupled between the first battery terminal (Fig. 1 110) and the first protection circuit ([0049], Fig. 1-2 protection circuit part 150), power to the first protection circuit based on a load data signal indicating activation of a load coupled to the battery (Fig. 1 Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]. 
It would have been obvious to a person of ordinary skill in the art to modify the method of enabling, power to the first protection circuit based on a load data signal indicating activation of a load coupled to the battery of ‘422 to do so via a transistor coupled between the first battery terminal and the first protection circuit as transistors are inexpensive switching components used in switching applications.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Claim 12 recites “a second protection circuit coupled to the second transistor and configured to control the transistor based on a current flowing through the bypass circuit and the load data signal” and is therefore new matter.
The specification does not support the second protection circuit configured to control the second transistor based on a current flowing through the load data signal. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a second protection circuit coupled to the second transistor and configured to control the transistor based on a current flowing through the bypass circuit and the load data signal”.
It is unclear how the second protection circuit (225C) controls the second transistor based on a current flowing through the load data signal.

Examiner will interpret as “a second protection circuit coupled to the second transistor and configured to control the second transistor based on a current flowing through the bypass circuit and based on the load data signal at load data terminal”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    803
    966
    media_image1.png
    Greyscale




Claim 1, 2, 9-11, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20170141592) in view of Ooi (US 20110045323) in view of Hur (US 20090111005).
Regarding claim 1, Snyder discloses a battery module (FIG. 1 above), comprising:
a first load terminal (Fig. 1 R+);
a second load terminal (Fig. 1 R-);
a battery (Fig. 1 battery 130) having a first battery terminal (Cell+) coupled to (R+);
a first protection circuit (Fig. 1 FETS 180, resistors 165 and 195 and primary safety circuit above), comprising:
a first isolation device (Fig. 1 above) coupled between a second battery terminal of the battery (Cell-) and the second load terminal (Fig. 1 above); and
a first sensing circuit (over-current scaling resistor 165 with primary safety circuit 150) configured to measure a battery parameter and control the first isolation device based on the battery parameter ([0013]- [0014] The primary safety circuit 150 utilizes the over-current scaling resistor 165 and the sense resistor 195 to monitor the current and voltage conditions of the rechargeable battery 130. When the primary safety circuit 150 detects that the rechargeable battery 130 is in an over-current, the primary safety circuit 150 drives a control signal Co to control the load-blocking switch 170); and
Snyder does not disclose a load data terminal nor discloses a bypass circuit configured to be employed in response to a load data signal at the load data terminal and coupled between the second battery terminal and the second load terminal.
Ooi teaches a load data terminal (Fig. 5 data terminal 206) and a bypass circuit (Fig. 5, PTC 234 and R1 232) configured to be employed in response to a load data signal at the load data terminal (Fig. 5 The power limiting circuit 230 is enabled and disabled in response to input received from data terminal 206. When the switch 236 is disabled via the data line 202 controlled by data terminal 206 (i.e. load data signal on load data terminal), current limiting is provided via protection device 234 which limits the maximum battery system current. Abstract [0018]- [0019], [0022]- [0023]) and coupled between the second battery terminal (V-) and the second load terminal (B-)).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a load data terminal and a bypass circuit configured to be employed in response to a load data signal at the load data terminal and coupled between the second battery terminal and the second load terminal, in order to eliminate (through the use of a power limiting circuit as taught in Fig. 4 of Ooi)  potential sparking occurring between the battery terminals and the load during engagement and disengagement of the battery pack  to and from the portable radio [0016].
Snyder discloses first battery terminal (Cell+) connected to the first protection circuit (Fig. 1 above where Cell+ supplies power to the Primary safety circuit 150 through the Vdd terminal. [0013]), wherein the first protection circuit is configured to perform active current limit detection at the first battery load terminal and the second battery load terminal (Based on [0019] and Fig. 2B-3 of the specification, Examiner interprets “active current limit detection at the first battery load terminal and the second battery load terminal” as “overcurrent protection/detection between the first battery load terminal and the second battery load terminal”. [0014] the primary safety circuit 150 detects that the rechargeable battery 130 is in an over-current or an over-voltage condition. 
Snyder does not disclose a transistor coupled between the first battery (Cell+) and the first protection circuit (primary safety circuit 150) and configured to control power to the first protection circuit, and to enable active current limit detection at the first battery load terminal and the second battery load terminal, based on the load data signal asserted at the load data terminal.
Hur teaches a transistor (Fig. 1 switching element 160 is a transistor [0049]) coupled between a first battery terminal (Fig. 1 110) and the first protection circuit ([0049], Fig. 1-2 protection circuit part 150) and configured to control power to the first protection circuit ([0050] Switching unit 160 supply power to protection circuit part 150 via positive electrode 110a of battery 110. Protection circuit protection circuit part 150 detects over-current [0048]), and to enable active current limit detection at the first battery load terminal and the second battery load terminal, based on the load data signal asserted at the load data terminal (Fig. 1 Switching unit 160 is turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]. Therefore, since protection circuit protection circuit part 150 detects over-current and switching unit 160 is enabled via data signal 170 protection circuit part 150 to operate, then switching unit 160 enables active current limit detection between the first battery load terminal and the second battery load terminal).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a transistor coupled between the first battery terminal (Cell+) and the first protection circuit and configured to control power to the first protection circuit, and to enable active current limit detection at the first battery load terminal and the second battery load terminal, based on the load data signal asserted at the load data terminal, in order to prevent the protection circuit from consuming power from the battery when a load is not connected to the battery pack as taught by Hur [0051].
Regarding claim 2, Snyder in view of Ooi in view of Hur teaches the battery module of claim 1, wherein the first sensing circuit comprises:
a current detection circuit coupled to the battery (over-current scaling resistor 165), wherein the battery parameter comprises a battery current ([0013]- [0014] the primary safety circuit 150 utilizes the over-current scaling resistor 165 and the sense resistor 195 to monitor the current).
Regarding claim 9, Snyder in view of Ooi in view of Hur teaches the battery module of claim 1, wherein the first protection circuit comprises: a second isolation device (Fig. 1 of Snyder above) coupled between the second battery terminal of the battery and the second load terminal (Fig. 1 of Snyder above); and a second sensing circuit coupled to the second isolation device ([0013] of Snyder sense resistor 195).
Regarding claim 10, Snyder in view of Ooi in view of Hur teaches the battery module of claim 1, wherein the bypass circuit comprises:
a resistor (Fig. 4 of Ooi R1); and
(Fig. 4 of Ooi PTC fuse 234 opens when enabled and therefore identified as isolation device).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include wherein the bypass circuit comprises: a resistor; and an isolation device coupled to the resistor, in order to provide overcurrent protection with a fuse and limit the maximum battery system current in order to protect the fuse within the battery pack 200 [0020]- [0021].
Regarding claim 11, Snyder in view of Ooi in view of Hur teaches the battery module of claim 10, wherein the isolation device of the bypass circuit comprises a fuse (Fig. 4 of Ooi PTC fuse 234).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include wherein the isolation device of the bypass circuit comprises a fuse, in order to provide overcurrent protection with a fuse [0020]- [0021].
Regarding claim 13, Snyder in view of Ooi in view of Hur teaches the battery module of claim 1,
a first charger terminal (CH+) coupled to the first battery terminal (Fig. 2 Charger 210 charges battery and thus CH+ is electrically coupled to the battery cell 230/240);
a second charger terminal (CH-) coupled to the second battery terminal; (Fig. 2 Charger 210 charges battery230/240 and thus CH- is electrically coupled to the battery cell 230/240); wherein the transistor (Fig. 1 switching element 160 is a transistor [0049]) is configured enable power to the first (Fig. 1 of Hur where load 100b is connected to battery 100 via first and second load terminals. Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, and switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]) and a charger enable signal asserted at the charger enable terminal indicating activation of a charger coupled to the first charger terminal and the second charger terminal.
Snyder does not disclose a charger enable terminal
Hur teaches a charger enable terminal ([0050] Auxiliary terminal 170 is electrically connected to charger 100a). 
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a charger enable terminal, in order to prevent the protection circuit from consuming power from the battery when a charger is not connected to the battery pack as taught by Hur [0051].

Regarding claim 14, Snyder in view of Ooi in view of Hur teaches the battery (Fig. 1 of Hur where load 100b is connected to battery 100 via first and second load terminals. Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, and switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051].)
Regarding claim 15, Snyder discloses a method for protecting a battery module, comprising: 
measuring a battery parameter of a battery of the battery module using a first protection circuit ([0013] The primary safety circuit 150 utilizes the over-current scaling resistor 165 and the sense resistor 195 to monitor the current and voltage conditions of the rechargeable battery 130), the first protection circuit (Fig. 1 above) comprising a first isolation device (Fig. 1 above) coupled between the battery (cell 130) and a first load terminal of the battery module (R-) and being configured to control the first isolation device based on the battery parameter ([0014] when the primary safety circuit 150 detects that the rechargeable battery 130 is in an over-current or an over-voltage condition, the primary safety circuit 150 drives a control signal Co to control the load-blocking switch 170 and the charge-blocking switch 180);
Snyder does not disclose/teach providing a bypass circuit coupled between the battery and the first load terminal in parallel with the first isolation device 
Ooi teaches providing a bypass circuit (Fig. 5, PTC and R1) coupled between the battery (Fig. 4 220) and the first load terminal (B-) in parallel with the first isolation device (Fig. 4 PTC and R1 in parallel with isolation device).
It would have been obvious to a person of ordinary skill in the art to modify the method of Snyder to provide a bypass circuit coupled between the battery and the first load terminal in parallel with the first isolation device, in order to eliminate (through the use of a power limiting circuit as taught in Fig. 4 of Ooi) potential sparking occurring between the battery terminals and the load during engagement and disengagement of the battery pack to and from the portable radio [0016].
Snyder does not disclose/teach enabling, via a transistor coupled between the first battery terminal and the first protection circuit, power to the first protection circuit based on a load data signal indicating activation of a load coupled to the battery.
Hur teaches enabling, via a transistor (Fig. 1 switching element 160 is a transistor [0049]) coupled between the first battery terminal (Fig. 1 110) and the first protection circuit ([0049], Fig. 1-2 protection circuit part 150), power to the first protection circuit based on a load data signal indicating activation of a load coupled to the battery (Fig. 1 Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]. 
It would have been obvious to a person of ordinary skill in the art to modify the method of Snyder to enable, via a transistor coupled between the first battery terminal and the first protection circuit, power to the first protection circuit based on a load data signal indicating activation of a load coupled to the battery in order to prevent the protection circuit from consuming power from the battery when a load is not connected to the battery pack as taught by Hur [0051].
Regarding claim 16, Snyder in view of Ooi in view of Hur teaches the method of claim 15, wherein the battery parameter comprises a battery current ([0014] of Snyder when the primary safety circuit 150 detects that the rechargeable battery 130 is in an over-current condition).
Regarding claim 20, Snyder in view of Ooi in view of Hur teaches the method of claim 15, further comprising enabling power to the first protection circuit based on the load data signal indicating activation of the load coupled to the battery or a charger enable signal indicating presence of a charger coupled to the battery (Fig. 1 of Hur where load 100b is connected to battery 100 via first and second load terminals. Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, and switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20170141592) in view of Ooi (US 20110045323) in view of Hur (US 20090111005) in view of Geren (US7068012).
Regarding claim 3, Snyder in view of Ooi in view of Hur teaches the battery module of claim 2, wherein the current detection circuit comprises:
a current sense resistor coupled between the second battery terminal and the second load terminal (over-current scaling resistor 165) and
Snyder in view of Ooi does not disclose/teach a first comparator having a first input terminal coupled to the current sense resistor, a second input terminal coupled to a reference voltage terminal, and a first output terminal coupled to the first isolation device
Geren teaches a first comparator (Fig.2 202) having a first input terminal coupled to the current sense resistor (314), a second input terminal coupled to a reference voltage terminal (Fig. 2, Vref), and a first output terminal coupled to a first isolation device (Col. 4 lines 18-32 and 43-57 where each current monitoring circuit 309,310 comprises a comparator and voltage reference. Each current monitoring circuit 309,310 is coupled to a corresponding current blocking element 312,313 (isolation device). When the current flowing through the current sense resistor 314 exceeds a predetermined threshold, the current detectors 309,310 actuate, causing the pair of current blocking elements 312,313 to enter a high impedance state).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a first comparator having a first input terminal coupled to the current sense resistor, a second input terminal coupled to a reference voltage terminal, and a first output terminal coupled to the first isolation device, as taught by Geren as it is an old well known method used to control switching devices.
Claim 4-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20170141592) in view of Ooi (US 20110045323) in view of Hur (US 20090111005) in view of Geren (US7068012) in view of Weissinger (US20140117784).
Regarding claim 4, Snyder in view of Ooi in view of Hur in view of Geren teaches the battery module of claim 3, further comprising:
a first charger terminal (CH+ , Fig. 1 of Snyder);
a second isolation device coupled between the first charger terminal and the first battery terminal (discharge-blocking switch 125, Fig. 1 of Snyder); and
Snyder in view of Ooi in view of Hur in view of Geren does not disclose/teach a first blocking failure detection circuit coupled between the first battery terminal and the first input terminal of the first comparator
Weissinger teaches a first blocking failure detection circuit (Examiner interprets “first blocking failure detection circuit” as a circuit that detect current flowing through a reverse blocking device ([0022] of the specification). Fig. 7 of Weissinger where  Resistors 708 and 710 detects current flowing through the switch 310) coupled between the first battery terminal (battery 308) and the first input terminal of the first comparator ([0027] FIG. 7 when a discharge current is provided through transistor switch 310 (i.e. failure to block discharge current) through the charging contacts, the output of the comparator (712) will cause the control switch 314 to open, thus blocking any significant discharge current out of the portable rechargeable battery pack 702 through the charging contacts).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a first blocking failure detection circuit coupled between the first battery terminal and the first input terminal of the first comparator, in order to block any significant discharge current out of the battery pack through the charging contacts as taught by Weissinger ([0027]) thereby preventing damage to the charger.
Regarding claim 5, Snyder in view of Ooi in view of Hur in view of Geren in view of Weissinger teaches the battery module of claim 4, further comprising: a charger enable terminal (temperature detecting terminal 326 Fig. 3 of Geren) coupled to an enable terminal of the second isolation device (Col. 5 lines 33-39 When a voltage is present at the temperature detecting terminal 326, i.e. when the battery pack is coupled to a charger, the pair of current blocking elements 328,329 enters a conducting state (i.e. enables battery pack when charger is attached). When voltage is removed from the temperature detecting terminal 326, blocking elements 328,329 causes the current blocking elements 328,329 to enter a high impedance (open) state (i.e. disables battery pack when charger is attached).

Regarding claim 6, Snyder in view of Ooi in view of Hur in view of Geren in view of Weissinger teaches the battery module of claim 5, further comprising: a second charger terminal coupled to the second load terminal ([0010] of Snyder a negative terminal CH- of the charger 110 is connected to a negative terminal Cell- of the rechargeable battery 130 and a negative terminal R- of the load 120).
Regarding claim 7, Snyder in view of Ooi in view of Hur in view of Geren in view of Weissinger teaches the battery module of claim 4, further comprising: a second charger terminal (CH-) coupled to the second battery terminal coupled to the second battery terminal ([0010] of Snyder a negative terminal CH- of the charger 110 is connected to a negative terminal Cell- of the rechargeable battery 130 and a negative terminal R- of the load 120).
Regarding claim 8, Snyder in view of Ooi in view of Hur in view of Geren in view of Weissinger teaches the battery module of claim 4.
Snyder in view of Ooi does not disclose/teach a third isolation device coupled between the first charger terminal and the first load terminal; and a second protection circuit coupled to the battery and configured to control the third isolation device based on a voltage of the battery.
Geren teaches a third isolation device (331, Fig. 3) coupled between the first (325) and the first load terminal (323); and a second protection circuit (protection IC 333) coupled to the battery (Fig. 1) and configured to control the third isolation device based on a voltage of the battery (Col. 5 lines 55-65 third current blocking element 331 stays in a conducting state until the third lithium ion protection IC 333, which monitors the voltages of the cells 320,321, determines that either or both cells 320,321 have entered an overcharged condition and actuates the third current blocking element 331).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include a third isolation device coupled between the first charger terminal and the first load terminal; and a second protection circuit coupled to the battery and configured to control the third isolation device based on a voltage of the battery, as taught by Geren in order to protect from an overcharge condition Col. 5 lines 55-65.
Regarding claim 17, Snyder in view of Ooi in view of Hur teaches the method of claim 15, further comprising:
controlling a second isolation device (discharge-blocking switch 125, Fig. 1 of Snyder) coupled between a first charger terminal (CH+) of the battery module and the battery (rechargeable battery 130  
Snyder in view of Ooi in view of Hur does not disclose/teach based on a charger enable signal indicating presence of a charger coupled to the first charger terminal.
Geren teaches based on a charger enable signal indicating presence of a charger coupled to the first charger terminal (Col. 5 lines 33-39 When a voltage is present at the temperature detecting terminal 326, i.e. when the battery pack is coupled to a charger, the pair of current blocking elements 328,329 enters a conducting state (i.e. enables battery pack when charger is attached).
It would have been obvious to a person of ordinary skill in the art to modify the method of Snyder to control the second isolation device coupled between a first charger terminal based on a charger enable signal indicating presence of a charger coupled to the first charger terminal, in order to allow charging only when a charger is available and disallow discharging of the cells through the charger contacts when a charger is not connected as taught by Geren (Col. 5 lines 26-30), thereby preventing short circuits.
Snyder in view of Ooi in view of Hur in view of Geren does not disclose/teach detecting a failure of the second isolation device; and controlling the first isolation device to isolate the battery from the first load terminal responsive to detecting the failure of the second isolation device.
Weissinger teaches detecting a failure of the second isolation device ((Examiner interprets “detecting a failure of the second isolation device” detecting current flowing through a reverse blocking device ([0022] of the specification). [0027] FIG. 7 of Weissinger when a discharge current is provided through transistor switch 310; and controlling the first isolation device to isolate the battery from the first load terminal responsive to detecting the failure of the second isolation device ([0027] FIG. 7 when a discharge current is provided through transistor switch 310 through the charging contacts, the output of the comparator (712) will cause the control switch 314 to open, thus blocking any significant discharge current out of the portable rechargeable battery pack 702 through the charging contacts).

Regarding claim 18, Snyder in view of Ooi in view of Hur in view of Geren in view of Weissinger teaches the method of claim 17.
Snyder in view of Ooi does not disclose/teach controlling a third isolation device coupled between the first charger terminal and a second load terminal coupled to the battery based on a voltage of the battery.
Geren teaches controlling a third isolation device (331, Fig. 3) coupled between the first charger terminal (CH+) and a second load terminal (R+) coupled to the battery based on a voltage of the battery (Col. 5 lines 55-65 third current blocking element 331 stays in a conducting state until the third lithium ion protection IC 333, which monitors the voltages of the cells 320,321, determines that either or both cells 320,321 have entered an overcharged condition and actuates the third current blocking element 331).
It would have been obvious to a person of ordinary skill in the art to modify the method of Snyder to control a third isolation device coupled between the first charger terminal and a second load terminal coupled to the battery based on a voltage of the battery, as taught by Geren in order to protect from an overcharge condition Col. 5 lines 55-65.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20170141592) in view of Ooi (US 20110045323) in view of Hur (US 20090111005) in view of Morioka (US 20200366282).
Regarding claim 12, Snyder in view of Ooi in view of Hur teaches the battery module of claim 10, 
Snyder in view of Ooi in view of Hur does not disclose/teach wherein the isolation device of the bypass circuit comprises: a second transistor; and a second protection circuit coupled to the second transistor and configured to control the transistor based on a current flowing through the bypass circuit. 
Morioka teaches wherein the isolation device of a bypass circuit (Fig. 1 Resistor 4 and switch 10b) comprises: a second transistor (Fig. 1, switch 10b); and a second protection circuit coupled to the transistor (control unit 5) and configured to control the transistor based on a current flowing through the bypass circuit. ([0042] when supplying power to the load 30, the control unit 5 may also turn on the first semiconductor switches 10a and turn off the second semiconductor switch 10b. Since the later-described resistor 4 is connected in series with the second semiconductor switch 10b, heat loss due to the resistor 4 can be suppressed by turning on only the first semiconductor switches 10a).
It would have been obvious to a person of ordinary skill in the art to modify the battery module of Snyder to include wherein the isolation device of the bypass circuit comprises: a second transistor; and a second protection circuit coupled to the second transistor and configured to control the transistor based on a current flowing through the bypass circuit, in order to suppress heat loss in the 
Snyder in view of Ooi in view of Morioka does not disclose/teach the second protection circuit configured to control the second transistor based the load data signal (interpreted as “a second protection circuit coupled to the second transistor and configured to control the second transistor based on a current flowing through the bypass circuit and based on the load data signal at load data terminal”. See 112 second rejection above).
Hur teaches a protection circuit configured to control a second transistor based on the load data signal at load data terminal (Fig. 1 Switching unit 160 may be turned on by a signal input through auxiliary terminal 170. When auxiliary terminal 170 (i.e. load data terminal) is electrically connected to the load 100b, switching unit 160 is operated by a signal input to load 100b to electrically connect positive electrode 110a of battery 110 and positive power terminal 151 of protection circuit part 150 to each other (i.e. load data signal asserted at the load data terminal). Therefore, switching unit 160 supplies power from battery 110 to protection circuit part 150 so that protection circuit part 150 starts to operate [0049] - [0051]).
It would be obvious to one of ordinary skill in the art to modify the second protection circuit configured to control the second transistor taught by Morioka to control the second transistor based on the load data signal at load data terminal in order to power the controller with the battery cell and prevent the second protection circuit from consuming power from the battery when a load is not connected to the battery pack as taught by Hur [0051].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20170141592) in view of Ooi (US 20110045323) in view of Hur (US 20090111005) in view of Maltsev (US 20160276848).
Regarding claim 19, Snyder in view of Ooi in view of Hur teaches the method of claim 15, wherein the bypass circuit comprises a resistor (Fig. 5 R1).
Snyder in view of Ooi in view of Hur does not teach wherein the bypass circuit comprises a second isolation device transistor coupled to the resistor, the method comprising: controlling the second isolation device transistor based on a current flowing through the bypass circuit.
Maltsev teaches wherein the bypass circuit comprises a second isolation device transistor (PFET switch 218) coupled to the resistor (resistor 204), the method comprising: controlling the second isolation device transistor based on a current flowing through the bypass circuit (Fig. 2 [0026] the current sensor 228 detects, senses, monitors, or otherwise determines a value of the pre-charge current flowing through the current sense resistor 204. Once the microcontroller 222 determines that the pre-charge current has ramped up to a first threshold current value the microcontroller 222 directs the PFET switch 218 within the battery module 200 to transition from its closed or "ON" state to its opened or "OFF" state).
It would have been obvious to a person of ordinary skill in the art to modify the method of Snyder to include wherein the bypass circuit comprises a second isolation device transistor coupled to the resistor, the method comprising: controlling the second isolation device based on a current flowing through the bypass circuit, as taught by Maltsev in order to stop current flowing in the battery .
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (US 20160049815) is cited for having a load data terminal activating that battery pack control circuit. 
Niki (US 11190029) is cited for having a load data terminal powering a controller for a protection circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859